UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 001-34018 GRAN TIERRA ENERGY INC. (Exact name of registrant as specified in its charter) Nevada 98-0479924 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 300, 625 11th Avenue S.W. Calgary, Alberta, Canada T2R 0E1 (Address of principal executive offices) (Zip code) (403) 265-3221 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO¨ Indicate by check mark whether the registrant submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YESxNO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filerx Accelerated Filer¨ Non-Accelerated Filer¨ (do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES¨ NOx On November 1, 2011, the following numbers of shares of the registrant’s capital stock were outstanding: 261,161,809 shares of the registrant’s Common Stock, $0.001 par value; one share of Special A Voting Stock, $0.001 par value,representing 7,811,112 shares of Gran Tierra Goldstrike Inc., which are exchangeable on a 1-for-1 basis into the registrant’s Common Stock; andone share of Special B Voting Stock, $0.001 par value,representing 8,655,980 shares of Gran Tierra Exchangeco Inc., which are exchangeable on a 1-for-1 basis into the registrant’s Common Stock. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 39 ITEM 4. CONTROLS AND PROCEDURES 39 PART II - OTHER INFORMATION ITEM 1A. RISK FACTORS 40 ITEM 6. EXHIBITS 50 SIGNATURES 51 EXHIBIT INDEX 52 2 Table Of Contents PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Gran Tierra Energy Inc. Condensed Consolidated Statements of Operations and Retained Earnings (Unaudited) (Thousands of U.S. Dollars, Except Share and Per Share Amounts) Three Months Ended September Nine Months Ended September REVENUE AND OTHER INCOME Oil and natural gas sales $ Interest EXPENSES Operating Depletion, depreciation, accretion and impairment (Note 5) General and administrative Equity tax (Note 8) - - - Financial instruments gain (Note 3) - - ) ) Gain on acquisition (Note 3) - - ) - Foreign exchange (gain) loss ) INCOME BEFORE INCOME TAXES Income tax expense (Note 8) NET INCOME (LOSS) AND COMPREHENSIVE INCOME (LOSS) ) RETAINED EARNINGS, BEGINNING OF PERIOD RETAINED EARNINGS, END OF PERIOD $ NET INCOME (LOSS) PER SHARE — BASIC $ $ ) $ $ NET INCOME (LOSS) PER SHARE — DILUTED $ $ ) $ $ WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC (Note 6) WEIGHTED AVERAGE SHARES OUTSTANDING - DILUTED (Note 6) (See notes to the condensed consolidated financial statements) 3 Table Of Contents Gran Tierra Energy Inc. Condensed Consolidated Balance Sheets (Unaudited) (Thousands of U.S. Dollars, Except Share and Per Share Amounts) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash (Note 11) Accounts receivable Inventory (Note 2) Taxes receivable Prepaids Deferred tax assets (Note 8) Total Current Assets Oil and Gas Properties (using the full cost method of accounting) Proved Unproved Total Oil and Gas Properties Other capital assets Total Property, Plant and Equipment (Note 5) Other Long Term Assets Restricted cash (Note 11) Deferred tax assets (Note 8) - Other long term assets Goodwill Total Other Long Term Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Accounts payable $ $ Accrued liabilities Taxes payable Asset retirement obligations (Note 7) Total Current Liabilities Long Term Liabilities Deferred tax liabilities (Note 8) Equity tax payable (Note 8) - Asset retirement obligations (Note 7) Other long term liabilities Total Long Term Liabilities Commitments and Contingencies (Note 9) Shareholders’ Equity Common shares (Note 6) (261,053,809 and 240,440,830 common shares and 16,575,092 and 17,681,123 exchangeable shares, par value $0.001 per share, issued and outstanding as at September 30, 2011 and December 31, 2010, respectively) Additional paid in capital Warrants (Note 6) Retained earnings Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ (See notes to the condensed consolidated financial statements) 4 Table Of Contents Gran Tierra Energy Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (Thousands of U.S. Dollars) Nine Months Ended September 30, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation, accretion and impairment Deferred taxes (Note 8) ) ) Stock-based compensation (Note 6) Unrealized gain on financial instruments (Note 3) ) ) Unrealized foreign exchange loss Settlement of asset retirement obligations (Note 7) ) ) Equity taxes - Gain on acquisition (Note 3) ) - Net changes in non-cash working capital Accounts receivable ) ) Inventory 4 1 Prepaids 10 Accounts payable and accrued liabilities ) ) Taxes receivable and payable Net cash provided by operating activities Investing Activities Restricted cash Additions to property, plant and equipment ) ) Proceeds from disposition of oil and gas property - Cash acquired on acquisition (Note 3) - Proceeds on sale of asset backed commercial paper (Note 3) - Long term assets and liabilities 63 28 Net cash used in investing activities ) ) Financing Activities Settlement of bank debt (Notes 3 and 11) ) - Proceeds from issuance of common shares Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash $ $ Term deposits Cash and cash equivalents, end of period $ $ Supplemental cash flow disclosures: Cash paid for interest $ $ - Cash paid for income taxes $ $ Non-cash investing activities: Non-cash working capital related to property, plant and equipment $ $ (See notes to the condensed consolidated financial statements) 5 Table Of Contents Gran Tierra Energy Inc. Condensed Consolidated Statements of Shareholders’ Equity (Unaudited) (Thousands of U.S. Dollars) Nine Months Ended Year Ended September 30, 2011 December 31, 2010 Share Capital Balance, beginning of period $ $ Issue of common shares Balance, end of period Additional Paid in Capital Balance, beginning of period Issue of common shares Exercise of warrants (Note 6) Exercise of stock options (Note 6) Stock-based compensation expense (Note 6) Balance, end of period Warrants Balance, beginning of period Exercise of warrants (Note 6) ) ) Balance, end of period Retained Earnings Balance, beginning of period Net income Balance, end of period Total Shareholders’ Equity $ $ (See notes to the condensed consolidated financial statements) 6 Table Of Contents Gran Tierra Energy Inc. Notes to the Condensed Consolidated Financial Statements (Unaudited) 1. Description of Business Gran Tierra Energy Inc., a Nevada corporation (the “Company” or “Gran Tierra”), is a publicly traded oil and gas company engaged in acquisition, exploration, development and production of oil and natural gas properties. The Company’s principal business activities are in Colombia, Argentina, Peru and Brazil. 2. Significant Accounting Policies These interim unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The information furnished herein reflects all normal recurring adjustments that are, in the opinion of management, necessary for the fair presentation of results for the interim periods. The note disclosure requirements of annual consolidated financial statements provide additional disclosures to that required for interim condensed consolidated financial statements. Accordingly, these interim condensed consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements as at and for the year ended December 31, 2010 included in the Company’s 2010 Annual Report on Form 10-K, filed with the Securities and Exchange Commission (“SEC”) on February 25, 2011. The Company’s significant accounting policies are described in Note 2 of the consolidated financial statements which are included in the Company’s 2010 Annual Report on Form 10-K and are the same policies followed in these unaudited interim consolidated financial statements, except as disclosed below. The Company has evaluated all subsequent events through to the date these condensed consolidated financial statements were issued. Warrants The Company issued warrants (“Replacement Warrants”) in connection with its acquisition of Petrolifera Petroleum Limited (“Petrolifera”) during March 2011 (Note 3). The Replacement Warrants expired unexercised during August 2011. These warrants were derivative financial instruments and were recognized at fair value in the consolidated balance sheet as a current liability and as part of the consideration paid for the acquisition. The fair value of the Replacement Warrants was determined using the Black-Scholes option pricing model and changes therein were recognized in net income when the changes occurred. The Company does not use derivative financial instruments for speculative purposes. Inventory Crude oil inventories at September 30, 2011 and December 31, 2010 are $4.3 million and $3.6 million, respectively. Supplies at September 30, 2011 and December 31, 2010 are $2.0 million and $2.1 million. Recently Issued Accounting Pronouncements Goodwill In September 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”), "Intangibles – Goodwill and Other (Topic 350)." The update is intended to simplify how entities test goodwill for impairment. The update permits entities to assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount and whether it is necessary to perform the two-step goodwill impairment test. This ASU is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2011. The Company does not expect to early adopt this standard. The implementation of this update is not expected to materially impact the Company’s consolidated financial position, results of operations or cash flows. Adopted Accounting Pronouncements Business Combinations In December 2010, the FASB issued ASU, "Business Combinations (Topic 850), Disclosures of Supplementary Pro Forma Information for Business Combinations." The update is intended to conform reporting of pro forma revenue and earnings for material business combinations included in the notes to the financial statements and expand disclosure of non-recurring adjustments that are directly attributable to the business combination. The pro forma revenue and earnings of the combined entity are presented as if the acquisitionhad occurred as of the beginning of the annual reporting period. If comparatives are presented, the pro forma disclosures for both periods presented should be reported as if the acquisition had occurred as of the beginning of the comparable prior annual reporting period only. This ASU is effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. The disclosure requirements of this ASU have been adopted by the Company. 7 Table Of Contents Stock Compensation In April 2010, the FASB issued ASU, "Compensation–Stock Compensation (Topic 718)." The update clarifies that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. This ASU is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The implementation of this update did not materially impact the Company’s consolidated financial position, results of operations or cash flows. 3. Business Combination On March 18, 2011 (the “Acquisition Date”), Gran Tierra completed its acquisition of all the issued and outstanding common shares and warrants of Petrolifera, a Canadian corporation, pursuant to the terms and conditions of an arrangement agreement dated January 17, 2011 (the “Arrangement”). Petrolifera is a Calgary-based crude oil, natural gas and natural gas liquids exploration, development and production company active in Argentina, Colombia and Peru. The transaction contemplated by the Arrangement was effected through a court-approved plan of arrangement in Canada. The Arrangement was approved at a special meeting of Petrolifera shareholders on March 17, 2011 and by the Court of Queen's Bench of Alberta on March 18, 2011. Under the Arrangement, Petrolifera shareholders received, for each Petrolifera share held, 0.1241 of a share of Gran Tierra common stock, and Petrolifera warrant holders received, for each Petrolifera warrant held, 0.1241 of a Replacement Warrant to purchase a share of Gran Tierra common stock at an exercise price of $9.67 Canadian(“CDN”) dollars per share. The Replacement Warrants expired unexercised on August 28, 2011. Gran Tierra acquired all the issued and outstanding Petrolifera shares and warrants through the issuance of 18,075,247 Gran Tierra common shares, par value $0.001, and 4,125,036 Replacement Warrants. Upon completion of the transaction on the Acquisition Date, Petrolifera became an indirect wholly owned subsidiary of Gran Tierra. On a diluted basis, upon the closing of the Arrangement, Petrolifera and Gran Tierra security holders owned approximately 6.6% and 93.4% of the Company, respectively, immediately following the transaction. The total consideration for the transaction was approximately $143 million. The fair value of Gran Tierra’s common shares was determined as the closing price of the common shares of Gran Tierra as at the Acquisition Date. The fair value of the Replacement Warrants was estimated on the Acquisition Date using the Black-Scholes option pricing model with the following assumptions: Exercise price (CDN dollars per warrant) $ Risk-free interest rate % Expected life 0.45 Years Volatility 44 % Expected annual dividend per share Nil Estimated fair value per warrant (CDN dollars) $ The Replacement Warrants met the definition of a derivative. Because the exercise price of the Replacement Warrants was denominated in Canadian dollars, which is different from Gran Tierra’s functional currency, the Replacement Warrants were not considered indexed to Gran Tierra’s common shares and the Replacement Warrants could not be classified within equity. Therefore the Replacement Warrants were classified as a current liability on Gran Tierra’s condensed consolidated balance sheet. Furthermore, these derivative instruments did not qualify as fair value hedges or cash flow hedges, and accordingly, changes in their fair valuewere recognized as income or expense in the consolidated statement of operations and retained earnings with a corresponding adjustment to the fair value of derivative instruments recognized on the balance sheet. The financial instruments gain reflected in the consolidated statement of operations for the nine months ended September 30, 2011, includes a $1.3 million gain arising from the fair value of the expired Replacement Warrants. The acquisition is accounted for using the acquisition method, with Gran Tierra being the acquirer, whereby Petrolifera’s assets acquired and liabilities assumed are recognized at their fair values as at the Acquisition Date and the results of Petrolifera have been consolidated with those of Gran Tierra from that date. 8 Table Of Contents The following table shows the allocation of the consideration transferred based on the fair values of the assets and liabilities acquired: (Thousands of U.S. Dollars) Consideration Transferred: Common shares issued net of share issue costs $ Replacement warrants $ Allocation of Consideration Transferred (1): Oil and gas properties Proved $ Unproved Other long term assets Net working capital (including cash acquired of $7.7 million and accounts receivable of $6.4 million) ) Asset retirement obligations ) Bank debt ) Other long term liabilities ) Gain on acquisition ) $ (1) The allocation of the consideration transferred is not final and is subject to change. As shown above in the allocation of the consideration transferred, the fair value of identifiable assets acquired and liabilities assumed exceeded the fair value of the consideration transferred. Consequently, Gran Tierra reassessed the recognition and measurement of identifiable assets acquired and liabilities assumed and concluded that all acquired assets and assumed liabilities were recognized and that the valuation procedures and resulting measures were appropriate. As a result, Gran Tierra recognized a gain of $21.7 million, which is reported as “Gain on acquisition”, in the consolidated statement of operations. The gain reflects the impact on Petrolifera’s pre-acquisition market value of a lack of liquidity and capital resources required to maintain current production and reserves and further develop and explore their inventory of prospects. Subsequent to the initial allocation of the consideration reported in the first quarter of 2011, further assessment of Petrolifera’s tax position resulted in a reduction of the gain on acquisition to $21.7 million from $24.3 million previously reported. A corresponding adjustment was made to the net working capital deficiency assumed. As part of the assets acquired and included in the net working capital in the allocation of the consideration transferred, the Company assigned $22.5 million in fair value to investments in notes that Petrolifera received in exchange for asset backed commercial paper (“ABCP”) with a face value of $31.3 million. On March 28, 2011, these notes were sold to an unrelated party for proceeds of $22.7 million after the associated line of credit was settled. When combined with the gain arising on the expiry of the Replacement Warrants, the financial instruments gain for the nine months ended September 30, 2011 was $1.5 million. The associated ABCP line of credit that Gran Tierra assumed was with a Canadian Chartered Bank, to a maximum of CDN$23.2 million with an initial expiry in April 2012. Gran Tierra settled this line of credit immediately after the completion of the acquisition of Petrolifera for the face value of CDN$22.5 million in borrowings plus accrued interest. Also upon the acquisition of Petrolifera, Gran Tierra assumed a second line of credit agreement (“Second ABCP line of credit”) with the same Canadian chartered bank to a maximum of CDN$5.0 million, which was fully drawn as at the Acquisition Date. This Second ABCP line of credit, which expired on April 8, 2011, was secured by ineligible master asset vehicles Classes 1 & 2 (“MAV IA 1 & 2”) notes with a face value of $6.6 million. Gran Tierra retained the option to settle the Second ABCP line of credit of CDN$5.0 million through delivery to the lender of the MAV IA 1 & 2 notes. Subsequent to the acquisition, Gran Tierra elected to record this second line of credit at fair value and planned at that time to settle the debt through delivery of the MAV IA 1 & 2 notes upon expiry. Accordingly, a value of $nil was recorded for the debt upon its acquisition. Gran Tierra settled such borrowings by delivery of the MAV IA 1 & 2 notes on April 8, 2011. 9 Table Of Contents Gran Tierra also assumed a reserve-backed credit facility upon the Petrolifera acquisition with an outstanding balance of $31.3 million (Note 11). The amount outstanding under this credit facility was included as part of net working capital in the allocation of consideration transferred. This credit facility was repaid during August 2011, resulting in a total debt repayment of $54.1 million, when combined with the repayment of the CDN$22.5 million ABCP line of credit. The pro forma results for the three months ended September 30, 2011 and the three and nine months ended September 30, 2011 and 2010 are shown below, as if the acquisition had occurred on January 1, 2010. Pro forma results are not indicative of actual results or future performance. Three Months Ended September Nine Months Ended September (Thousands of U.S. Dollars except per share amounts) Revenue and other income $ $ $ Net (loss) income $ ) $ $ Net (loss) income per share - basic $ ) $ $ Net (loss) income per share - diluted $ ) $ $ The supplemental pro forma earnings of Gran Tierra for the three and nine months ended September 30, 2011 were adjusted to exclude $4.4 million of acquisition costs recorded in general and administrative (“G&A”) expense and the $21.7 million gain on acquisition recognized in the 2011 results of Gran Tierra because they are not expected to have a continuing impact on Gran Tierra’s results of operations. The consolidated statement of operations for the nine months ended September 30, 2011 includes oil and natural gas sales of $22.3 million from Petrolifera for the period subsequent to the Acquisition Date. Petrolifera incurred a loss after tax of $2.8 million in the period since the Acquisition Date. 4. Segment and Geographic Reporting The Company is primarily engaged in the exploration and production of oil and natural gas. The Company’s reportable segments are Colombia, Argentina and Peru based on a geographic organization. The Company’s operations in Brazil are not a reportable segment because the level of activity in Brazil is not significant at this time. In the three months ended March 31, 2011, Peru became a reportable segment due to the significance of its loss before income taxes compared with the consolidated results of operations.Prior year segmented disclosure has been conformed to this presentation with the Peru related results and asset information disaggregated from the “All Other” category. The All Other category represents the Company’s corporate activities and operations in Brazil. The accounting policies of the reportable segments are the same as those described in the summary of significant accounting policies. The Company evaluates performance based on income or loss from oil and natural gas operations before income taxes. The following tables present information on the Company’s reportable segments and other activities: Three Months Ended September 30, 2011 (Thousands of U.S. Dollars except per unit of production amounts) Colombia Argentina Peru All Other Total Oil and natural gas sales $ $ $
